United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3781
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                              Jason August Eisenach,

                      lllllllllllllllllllllDefendant - Appellant.
                                      ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                           Submitted: October 5, 2018
                             Filed: October 16, 2018
                                  [Unpublished]
                                 ____________

Before LOKEN, COLLOTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Jason Eisenach appeals the sentence imposed by the district court1 after he
pleaded guilty to child-pornography offenses. Eisenach’s counsel moved to withdraw

      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
and filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
sentence as substantively unreasonable.

       We conclude that the district court did not impose an unreasonable sentence.
The sentence was below the advisory guideline range. The court properly considered
the factors set forth in 18 U.S.C. § 3553(a), and there is no indication that the court
committed a clear error of judgment in weighing relevant factors. See United States
v. Salazar-Aleman, 741 F.3d 878, 881 (8th Cir. 2013) (standard of review); see also
United States v. Torres-Ojeda, 829 F.3d 1027, 1030 (8th Cir. 2016).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we grant counsel’s
motion and affirm.
                      ______________________________




                                         -2-